Citation Nr: 1514279	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Barrett's Esophagitis, gastroesophageal reflux disease, and hiatal hernia with peritoneal adhesions.

2.  Entitlement to a rating in excess of 10 percent for right trochanteric bursitis.

3.  Entitlement to a rating in excess of 10 percent for left trochanteric bursitis.

4.  Entitlement to a compensable rating for limitation of flexion of the right hip.

5.  Entitlement to a compensable rating for limitation of flexion of the left hip.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, May 2012, June 2012, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to a rating in excess of 10 percent for right and left trochanteric bursitis; entitlement to a compensable rating for limitation of flexion of the right and left hips; entitlement to service connection for bilateral hearing loss; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Barrett's Esophagitis has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation and pain productive of considerable impairment of health.  However, the evidence does not show symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for Barrett's Esophagitis, gastroesophageal reflux disease, and hiatal hernia with peritoneal adhesions have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014). 

The Veteran filed his claim for an increased rating for Barrett's Esophagitis in December 2011.  The condition has been assigned a 30 percent rating under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114.

Specifically, Diagnostic Code 7346 assigns a 30 percent rating for hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

The Veteran was afforded a VA esophageal conditions examination in November 2011.  He was diagnosed with GERD and Barrett's Esophagitis.  The Veteran reported worsening reflux problems over the last several years.  He indicated that he treated his symptoms with Prilosec.  

The examiner noted the Veteran's symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, and reflux.  The examination report specifically did not indicate symptoms such as substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  Although the Veteran was found to have esophageal stricture, spasm or diverticulum approximately six years prior, the condition was described as mild.  

December 2011 treatment notes show the Veteran discussed his hernia but denied any pain at the hernia site.  He denied any constipation with his stool softener.  However, he reported abdominal cramping.

VA gastroenterology consultation notes from February 2012 reflect the Veteran's history of GERD and Barrett's Esophagitis.  The Veteran discussed constipation and pain prior to emptying his bowels.  He also reported nausea.  However, he denied vomiting or any unintended weight loss.  He was described as morbidly obese.  An esophagogastroduodenoscopy (EGD) was negative for cancer.

In April 2012, another VA gastrointestinal surgery examination was conducted.   The Veteran's medical history reflected a hiatal hernia surgical repair via the abdomen in 1996, followed by two additional procedures in 2008 and 2010.  Symptoms attributed to the Veteran's intestinal surgery included abdominal pain, nausea, and constipation.  Vomiting and weight loss were not attributed to the intestinal surgeries.  The Veteran was not found to have any interference with absorption and nutrition attributable to resection of the small intestine, nor was there a finding of persistent intestinal fistula attributable to a surgical intestinal condition.  However, the Veteran reported difficulty lifting due to weak stomach muscles and abdominal pain.  The Veteran's adhesions of the intestines were found to be proximately due to or the result of his surgery for Barrett's Esophagitis, GERD, and hiatal hernia.  

A June 2012 VA gastrointestinal examination showed the Veteran described his GERD as "well controlled" with medication.  He denied weight loss; the examiner noted central obesity.  The Veteran's symptoms included infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance.  Again, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena were not identified by the examiner.  

VA treatment records from May 2013 contain an EGD report.  The EGD showed Barrett's Esophagitis without dysplasia. 

At his July 2014 hearing, the Veteran described constant stomach pain.  He stated that he was advised by doctors that the stomach pain was a result of his surgeries.  He again reported continuous medication to control his symptoms.  He stated that he had occasional reflux but specifically denied any vomiting, to include full stomach regurgitation.  

Therefore, a review of the evidence shows that the Veteran's Barrett's Esophagitis has resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation and pain productive of considerable impairment of health.  However, the evidence does not show symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Specifically, the Veteran repeatedly denied vomiting in VA treatment notes, hearing testimony, and during VA examinations.  Moreover, VA examinations noted that the Veteran's condition did not result in material weight loss, hematemesis, anemia, or melena.  To the contrary, the Veteran was described as obese, and he reported improvement of his symptoms with medication.  Indeed, the November 2011 VA examination found the Veteran's esophageal conditions did not impact his ability to work.

In this regard, the Board acknowledges the Veteran's report of difficulty lifting and abdominal pain.  However, as reflected by the April 2012 VA examiner, these symptoms have been attributed to his separately service-connected abdominal lesions.  Therefore, when considering the symptoms of the Veteran's Barrett's Esophagitis, the evidence simply does not reflect the symptoms listed in a 60 percent rating.  Instead, the Veteran's condition is contemplated by the symptoms in the 30 percent rating indicative of considerable impairment, rather than severe impairment, of health.  

Furthermore, the applicability of other diagnostic codes to evaluate the Veteran's Barrett's Esophagitis has been considered.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.  The Veteran was diagnosed with esophageal dilatation, and Diagnostic Codes 7203 through 7205 provide ratings for esophagus stricture, spasm, or diverticulum.  Diagnostic Codes 7204 and 7205 instruct the rater to apply 7203.  In order for the Veteran to establish a rating in excess of 30 percent under Diagnostic Code 7203, the evidence must show esophagus stricture resulting in the passage of liquids only.  However, the record does not reflect that the Veteran has been limited to the passage of liquids only, as exemplified by the findings of the April 2012 VA examination that was absent findings of nutritional problems.  Furthermore, the Veteran's abdominal pain and weakness have been considered by a separate rating under Diagnostic Code 7339 for residuals of a left abdominal ventral hernia. 

Finally, the Board must address whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected Barrett's Esophagitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  For example, the Veteran's reports of recurrent epigastric distress with dysphagia, pyrosis, regurgitation and pain are contemplated by the rating criteria.  Although the Veteran's report of intermittent nausea and sleep disturbance are not specifically listed in Diagnostic Code 7346, the code allows the rater to consider the severity of the impairment on the Veteran's health.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a March 2012 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a rating in excess of 30 percent for Barrett's Esophagitis, gastroesophageal reflux disease, and hiatal hernia with peritoneal adhesions is denied.


REMAND

First, the Veteran testified at his July 2014 Travel Board hearing that he received physical therapy at Columbus Physical Therapy approximately six to eight months prior to the hearing.  These records have not been associated with the Veteran's claims file.  On Remand, the AOJ should attempt to obtain these records.

Also regarding his hips, the Veteran testified that his symptoms have worsened since his last VA examination in January 2012.  Accordingly, remand for a new VA examination reflecting the severity of the Veteran's current bilateral hip symptoms is required.

Next, the Board finds that the November 2011 VA opinion is inadequate with regard to the Veteran's claim for service connection for bilateral hearing loss.  Although the examiner noted the Veteran's reported in-service noise exposure, he found that the Veteran's bilateral hearing loss is unrelated to service because the Veteran's hearing was within normal limits at separation from service.  However, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the Veteran has testified that he did not have any significant noise exposure other than his in-service exposure, which included exposure to artillery fire and simulators as a member of the police corps.  After separation from service, he worked as a plumber.  As such, an addendum opinion is necessary.

Finally, the Board finds that the issue of entitlement to TDIU is inexplicably intertwined with the other issues pending on appeal, specifically, the increased rating claims for the Veteran's bilateral hip conditions and service connection for bilateral hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, at the Travel Board hearing, the Veteran testified that he could no longer work as a plumber.  He testified that his hip conditions prevented him from entering crawl spaces and laying on his stomach.  He also referenced limitations in lifting heavy items.  Therefore, this issue cannot be adjudicated at this time. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his bilateral hip condition, as identified by the Veteran, to include all records from Columbus Physical Therapy.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2014).

2.  Schedule the Veteran for a VA examination to determine the precise nature and severity of his current bilateral hip conditions.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

In addition, the examination report should include the factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the examiner must adequately address the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of extension and flexion ranges of motion, if any.

A rationale of all opinions provided should be discussed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, request that the November 2011 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began during or is otherwise related to active service, to include the Veteran's report of exposure to artillery fire (see hearing transcript).

The claims file and a copy of this remand should be provided to the VA examiner for review.  

A detailed rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the lack of diagnosed hearing loss disability in service is not alone a sufficient rationale for a negative opinion.

Again, if an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

4.  Lastly, readjudicate the Veteran's claim, including the issues of entitlement to a rating in excess of 10 percent for right and left trochanteric bursitis; entitlement to a compensable rating for limitation of flexion of the right and left hips; entitlement to service connection for bilateral hearing loss; and entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


